            Case 4:19-cv-00049 Document 1 Filed 08/23/19 Page 1 of 4



                         In the United States District Court
                          For the Western District of Texas
                                   Pecos Division

TWO RIVERS PIPELINE &                        §
CONSTRUCTION COMPANY, INC.,                  §
    Plaintiff,                               §
                                             §
v.                                           §
                                             §                  Case No. 4:19-cv-00049
CIMAREX ENERGY CO. AND                       §
RESOLUTE NATURAL RESOURCES                   §
COMPANY, LLC,                                §
    Defendant.                               §


                         DEFENDANTS’ NOTICE OF REMOVAL


      COMES NOW Defendants Cimarex Energy Co. (“Cimarex”) and Resolute

Natural Resources Company, LLC (“Resolute”) (together, “Defendants”) in the above-

entitled cause, and hereby files their Notice of Removal, and in support of same would

respectfully show the Court the following:

                               GROUNDS FOR REMOVAL

      On July 23, 2019, Plaintiff Two Rivers Pipeline & Construction Company, Inc.

(“Plaintiff”) filed suit against Cimarex in the 143rd Judicial District of Reeves County,

Texas, under Cause No. 19-07-23053-CVR (the “State Court Action”). Plaintiff’s

petition alleges breach of contract.

      Cimarex was served with Plaintiff’s Original Petition on July 26, 2019.

Cimarex timely filed its Answer and Counterclaim in the State Court Action on

August 19, 2019. Plaintiff recently added Resolute in its Amended Petition, filed on

August 16, 2019.




                                           1
           Case 4:19-cv-00049 Document 1 Filed 08/23/19 Page 2 of 4



      Defendants file this Notice of Removal within 30 days of receipt of the Original

Petition indicating removal was proper.

      There is complete diversity of citizenship between Plaintiff and both

Defendants. Plaintiff is a Texas corporation with its principal place of business in

the State of Texas. Defendant Cimarex is a Delaware corporation with its principal

place of business in the State of Colorado. Defendant Resolute is a Delaware limited

liability company with its principal place of business in the State of Colorado.

      The amount in controversy exceeds $75,000.

      Because there is complete diversity of citizenship and a sufficient amount in

controversy to confer jurisdiction on the Court, this action may be removed pursuant

to 28 U.S.C. §§ 1332, 1441, and 1446.

                               ATTACHED DOCUMENTS

      Pursuant to 28 U.S.C. § 1446(a), Defendants attach to this Notice of Removal

as Exhibit A, an index of documents, a copy of the State District Court’s docket sheet,

and a copy of all process, pleadings, and orders served upon Defendants in the State

District Court.

      Defendants have filed a civil coversheet contemporaneously with filing this

Notice of Removal.

      Defendants have contemporaneously filed a copy of this Notice of Removal with

the Clerk of the State Court in which this action is pending, pursuant to 28 U.S.C. §

1446(d).




                                           2
           Case 4:19-cv-00049 Document 1 Filed 08/23/19 Page 3 of 4



                                   JURY DEMAND

      Defendants demand trial by jury.

      WHEREFORE PREMISES CONSIDERED, Defendants pray that that above-

styled case be removed from the 143rd Judicial District Court of Reeves County, Texas

to this, the United States District Court for the Western District of Texas, Pecos

Division. Defendants further pray for such other and further relief to which they may

show themselves entitled.


                                             Respectfully submitted:


                                              /s/ Joe T. Sanders, II
                                             Joe T. Sanders, II
                                             State Bar No. 24044930
                                             jsanders@sandersbajwa.com
                                             Erin A. Hudson
                                             State Bar No. 24059978
                                             ehudson@sandersbajwa.com
                                             SANDERS BAJWA LLP
                                             919 Congress Avenue, Suite 750
                                             Austin, Texas 78701
                                             [Tel.] (512) 535-5220
                                             [Fax] (512) 270-5111

                                             Attorneys for Defendants




                                         3
         Case 4:19-cv-00049 Document 1 Filed 08/23/19 Page 4 of 4




                          CERTIFICATE OF SERVICE

      This will certify that a true and correct copy of the foregoing document
was served this 23rd day of August 2019, pursuant to the Federal Rules of Civil
Procedure.

Via E-Service

Jeffrey F. Thomason, thomason@toddlawfirm.com
TODD, BARRON, THOMASON, HUDMAN & BEBOUT, P.C.
3800 E. 42nd Street, Suite 409
Odessa, Texas 79762
[Tel.] (432) 363-2103
[Fax] (432) 363-2153

Counsel for Plaintiff


                                                    /s/ Joe T. Sanders, II
                                                   Joe T. Sanders, II




                                      4
